Roberts, J.
Defendant in error recovered a judgment on a note bearing twelve per cent, interest, and the judgment is rendered so as to bear only eight per cent, interest. The judgment is shown to be excessive in the sum of eighteen yVw dollars, which has been remitted by defendant in error.
*7The judgment will be reversed and reformed at cost of defendant, so as to specify the correct amount after deducting said excess, and to bear interest in accordance with the note at the rate of twelve per cent, per annum from the date of the judgment below. (McNairy v. Castleberry, 6 Tex. R. 286; Jewett v. Thompson, 8 Id. 437.)
Judgment reformed.